Citation Nr: 0412688	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  98-17 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to the veteran's service-connected post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for coronary disease, 
to include as secondary to the veteran's service-connected 
PTSD.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from October 1950 to September 
1953.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from October 1996, July 1998 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1998, a statement of the case was issued in October 
1998 and a substantive appeal was received in November 1998.

The Board notes that the veteran refers to his headaches as 
migraines.  However, the evidence of record shows that the 
veteran suffers from non-migraine headaches.  Therefore, the 
Board believes that his disability is best characterized as a 
headache disability rather than a migraine disability.


FINDINGS OF FACT

1.  Headache disability was manifested during the veteran's 
active duty service.

2.  The veteran's coronary disability is aggravated by the 
veteran's service-connected post-traumatic stress disorder 
(PTSD).


CONCLUSIONS OF LAW

1.  Headache disability was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  Coronary disability is proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as cardiovascular disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service- connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Headache Disability

The veteran's service medical records show complaints of 
headaches on several occasions.  Private medical records 
demonstrate that the veteran continues to suffer from 
headaches.  A June 1998 VA examination states that the 
veteran has complained of headaches about twice a week since 
1950.  He was diagnosed with tension headaches.  An undated 
letter from Dr. Joseph Belanoff states that it is as likely 
as not that the headaches the veteran suffers from today are 
related to his military service.  There are no medical 
opinions of record which contradict this opinion.  After 
resolving the benefit of the doubt in favor of the veteran, 
the Board finds that service connection for a headache 
disability is warranted.

Coronary Disability

The veteran is essentially arguing that his current coronary 
disease is either directly related to his military service, 
or is related to his service-connected PTSD.  Initially the 
Board notes that the veteran complained of chest pains in 
service that were thought to be caused by anxiety.  There is 
extensive medical evidence of record to demonstrate that the 
veteran currently suffers from coronary disability.  There 
are several examination reports and medical opinions of 
record that address the etiology of the veteran's current 
coronary disability.

There is a medical opinion of record from September 1998 
which states that the veteran has anginal attacks due to 
stress, specifically his war-related nightmares cause angina.  
The signature on this letter is illegible.  An undated 
medical opinion from Dr. Belanoff states that it is as likely 
as not that the veteran's heart condition started when he was 
serving in the military and that stress helped to cause and 
perpetuate the condition.  A December 1998 VA medical 
examination report from Dr. Levin states that the veteran's 
arteriosclerotic heart disease began in the late 1970s.  Dr. 
Levin stated that after reviewing the veteran's service 
medical records and post-service medical records, it was his 
opinion that it was most unlikely that the chest pain that 
the veteran suffered in service had anything to do with his 
heart condition, which he developed many years later.  He 
stated that the heart condition was unrelated to the 
veteran's military service.  A December 1998 medical opinion 
from Dr. Robinson, states that the veteran's heart disease, 
as likely as not, started as a manifestation of his PTSD.

A February 1999 medical opinion from Dr. Levin states that 
the veteran had anxiety-induced chest pain while he was on 
active duty and that it did not suggest angina pectoris.  The 
physician noted that the veteran does have angina pectoris on 
an ischemic basis due to structural coronary artery 
narrowing.  The physician stated that while nightmares have 
been shown to cause an episode of angina to occur, nightmares 
cannot produce the arteriosclerotic lesion required for the 
angina pectoris to manifest itself.  The physician's 
conclusion was that the coronary disability occurred after 
discharge and clearly was not shown in service and is not due 
to PTSD.  However, he did note that the coronary disability 
is made worse by the service-connected PTSD which causes the 
nightmares and increases the symptoms from the coronary 
disability.

The September 1998 medical opinion and the undated medical 
opinion from Dr. Belanoff are entirely unsubstantiated.  The 
authors give no clinical findings or rationale to support 
their conclusions.  Therefore, the Board gives these opinions 
very little probative value.  On the other hand, the December 
1998 and February 1999 VA medical examination reports from 
Dr. Levin clearly show that his opinions were based on a 
thorough review of the veteran's entire medical history.  In 
addition, the physician provides a clear rationale for why 
the veteran's heart disease is unrelated to his military 
service on a direct service connection basis.  Therefore, the 
Board gives these opinions greater probative weight.  
Therefore, the Board finds that the record demonstrates that 
the veteran's current coronary heart disease is not 
etiologically related to the chest pains noted in service.

However, the Board believes that significant weight should be 
give to the February 1999 medical opinion from Dr. Levin to 
the effect that the veteran's coronary disability is made 
worse by the service-connected PTSD which causes the 
nightmares and increases the symptoms from the coronary 
disability.  Dr. Levin reiterated this in a December 2000 
report in which he stated that the veteran's PTSD clearly 
aggravates the symptoms due to the coronary artery disease.  
Therefore, the Board finds that service connection for 
coronary disability is warranted on the basis that it is 
aggravated by the veteran's service-connected PTSD.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103(A), 5107 (West 2002) and implementing regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran as a result of any VCAA deficiencies in view of 
the fact that the full benefit sought by the veteran as to 
each issue is being granted by this decision of the Board.


ORDER

Service connection for headache disability is warranted.  
Service connection for a coronary disability is warranted.  
The appeal is granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



